Parker, J.:
This is an appeal from an order 'of the Special Term denying the defendant’s motion for additonal security. Prior to the entry of the order appealed from, and of necessity therefore before the appeal was taken, the action in which such motion was made, came on for trial at the circuit and 'resulted in a judgment in favor of the plaintiff winch was duly entered on the 13th day of June, 1887. The appeal herein was taken subsequently and on the 28th day of June, 1887.
So long as that judgment stands unreversed, there is no action pending making such an order as the appellant desires either necessary or proper. The presumption of law being that the judgment ought to stand. (Flint v. Van Deusen, 24 Hun, 440, 442.) The right to have additional security if any existed became merged in1 the judgment entered in the action. (Health Dept. v. O’Reilly, 18 Weekly Dig., 255.) The present appeal involves no substantial right, and the respondent’s motion to 'dismiss should be granted with ten dollars costs and printing disbursements.
Fish, J., concurred.
Appeal from order dismissed, with ten dollars costs and printing disbursements.